UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7284



DAVID L. CARTER,

                                            Petitioner - Appellant,

          versus


ORINDA EVANS; WILLIAM HARPER; KATHLEEN SWAYER;
ARTHUR BEELER; THE STATE OF NORTH CAROLINA,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-492-5-HC-BO)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David L. Carter appeals district court orders denying his

motion filed under 28 U.S.C. § 2241 (2000) and denying his motion

for a certificate of appealability.           We have reviewed the record

and the district court orders and affirm on the reasoning of the

district    court.   See   Carter    v.     Evans,   No.   CA-02-492-5-HC-BO

(E.D.N.C. July 22, 2002 & filed Aug. 1, 2003; entered Aug. 5,

2003).     We grant Carter’s motion to proceed on appeal in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -